

116 HR 1353 IH: LWCF Parity for Territories and DC Act
U.S. House of Representatives
2019-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1353IN THE HOUSE OF REPRESENTATIVESFebruary 25, 2019Ms. Plaskett (for herself, Miss González-Colón of Puerto Rico, Ms. Norton, Mrs. Radewagen, and Mr. San Nicolas) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend title 54, United States Code, to apply the same apportionment formula to territories and
			 the District of Columbia as is applied to States with respect to amounts
			 made available for State purposes from the Land and Water Conservation
			 Fund, and for other purposes.
	
 1.Short titleThis Act may be cited as the LWCF Parity for Territories and DC Act. 2.FindingsCongress finds the following:
 (1)Chapter 2003 of title 54, United States Code, establishes the Land and Water Conservation Fund and defines the term State to include the District of Columbia, Puerto Rico, Guam, American Samoa, the Virgin Islands, and the Northern Mariana Islands.
 (2)According to the Bureau of the Census, the estimated population of— (A)the District of Columbia currently exceeds the populations of two States; and
 (B)Puerto Rico currently exceeds the populations of 21 States. 3.Parity for territories and the District of ColumbiaSection 200305(b) of title 54, United States Code, is amended by striking paragraph (5).
		